Citation Nr: 1538779	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-36 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected chronic rotary subluxation of the scaphoid, left wrist (hereinafter "left wrist disability").

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.     

The Veteran presented testimony before the Board in July 2013.  A transcript of the hearing has been obtained.

The matter was recently before the Board in December 2013.  Unfortunately, for the reasons and bases discussed below, another remand is required because there was not compliance with the Board's prior remand directives (namely, the medical opinion rendered is inadequate and there are still missing records).

The Board notes that the Veteran has withdrawn all prior powers of attorney and has elected representation by Disabled American Veterans in the current appeal.  See Veteran's statement dated in March 2015 and VA Form 21-22 dated March 2015.

In a July 2014 rating decision, the RO denied service connection for depression and PTSD.  The Veteran filed a notice of disagreement (NOD) in December 2014.  A statement of the case (SOC) has not been issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the matter and instruct the RO that the issues remain pending in appellate status (and requires further action (including issuance of an SOC).  These matters are addressed in the REMAND portion of the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the claim pertaining to the left wrist disability was most recently before the Board in December 2013.  At that time, the Board determined that a new VA examination was necessary to ascertain to what extent the Veteran's left wrist disability had increased in severity, if at all, since the prior examination in 2010.  The Veteran was afforded the requested examination in May 2014.

Among other questions, the examiner was asked to answer whether left wrist pain caused effective functional ankylosis of the left wrist as the Veteran claimed that during cold weather pain was so severe as to render his wrist frozen.  The examiner failed to address this question.  The examiner was also asked whether mild peripheral neuropathy and/or superimposed left carpal tunnel syndrome were related to the left wrist disability.  In answering this question, the examiner was to make specific reference to the April 2010 electromyography (EMG) consultation findings.  The May 2014 VA examiner simply indicated that the Veteran did not have peripheral neuropathy or superimposed left carpal tunnel syndrome on that day's examination.  No reference was made to the April 2010 EMG report (i.e. no explanation of discrepancies in objective findings between 2010 and currently) other than noting that the Board asked the examiner to refer to such report. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the additional development previously specified in the Board's December 2013 must be completed before readjudication of this claim.  
  
It has also been brought to the Board's attention that the Veteran had surgery on his left wrist in August 2014 at the VA Palo Alto Health Care System.  See July 2014 VA Form 21-4138, Statement in Support of Claim.  These records have not been obtained.  The most recent VA outpatient treatment records associated with the virtual record are dated in March 2014.  All missing and/or ongoing VA treatment records and surgical records must be obtained and considered.  38 C.F.R. § 3.159(c)(2).  

In light of the new evidence indicating that the Veteran had surgery in August 2014, and as it is essential that each disability be viewed in relation to its history, a new VA examination is necessary to determine whether there has been an increase in severity since the May 2014 VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The December 2013 Board remand is incorporated by reference and the same questions previously asked by the Board are set forth once again with additional questions as delineated in the numbered paragraphs below.

As noted in the Introduction, there has been an initial RO adjudication of the claims of service connection for PTSD and depression and a NOD as to their denial.  An SOC has not been issued.  

Under 38 U.S.C.A. § 7105(a) an appeal to the Board is initiated by an NOD and completed by a substantive appeal after an SOC is furnished to the Veteran.  In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.204.

Thus, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to these claims is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any missing and/or recent VA clinical records, including those dated since March 2014 and surgical reports pertaining to the left wrist dated in August 2014 from the VA Palo Alto Health Care System.  Document all efforts to obtain all identified records.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.    

A.  Examination findings pertinent to the left wrist disability should be reported to allow for application of VA rating criteria for musculoskeletal disabilities of the wrist.  

B.  The examiner must indicate whether pain causes effective functional ankylosis of the left wrist.  (Note: the Veteran contends that during cold weather pain is so severe as to render his wrist frozen).  

C.  The examiner must state whether mild peripheral neuropathy and/or superimposed left carpal tunnel syndrome are related to the left wrist disability.  Note: in answering this question, the examiner must make specific reference to the April 2010 electromyography consultation findings and May 2014 VA examination report.  The examiner is informed that it is not enough merely to conclude the Veteran does not have these conditions, even if not diagnosed during this current or prior evaluation.  He only instead needs to show he has had this claimed condition at some point since the filing of his claim or contemporaneous thereto, even if now resolved.  If the examiner concludes that these conditions are not present despite the medical evidence of record demonstrating the various diagnoses since or contemporaneous to the filing of this claim, he/she is asked to provide an explanation for this conclusion, including a discussion of the diagnoses made during the period of this appeal and the Veteran's statements. 

D.  The examiner must discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected left wrist disability alone (not including the effects of any non-service connected disabilities).

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Ensure the examiner's opinion is responsive to these determinative issues of present disability and causation.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim of entitlement to increased rating for the left wrist disability in light of all evidence of record and should also consider whether a total rating for compensation based on individual unemployability (TDIU) is warranted.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative, if any, with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

5.  The RO should review the record and issue an appropriate SOC addressing the matter of entitlement to service-connection for PTSD and depression.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal following issuance of the SOC. If he timely perfects an appeal in the matter, it should be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




